Citation Nr: 0217390	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1944.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1999 at age 81.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was recurrent acute myocardial 
infarction, due to, or as a consequence of, coronary artery 
disease, due to, or as a consequence of, arteriosclerotic 
heart disease.  

3.  At the time of the veteran's death, service connection 
was in effect only for a generalized anxiety disorder, 
evaluated as 50 percent disabling.  

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on November [redacted], 1999.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was recurrent acute myocardial infarction, due to, or 
as a consequence of, coronary artery disease, due to, or as 
a consequence of, arteriosclerotic heart disease.  

At the time of the veteran's death, service connection was 
in effect only for a generalized anxiety disorder, evaluated 
as 50 percent disabling.  

Service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of any cardiovascular disorder, including heart disease.  At 
all times during the veteran's period of active military 
service, his blood pressure and heart were within normal 
limits, and no pertinent diagnoses were noted.

Extensive VA and private medical records covering the period 
from August 1972 to November 1999 show treatment during that 
time for multiple systemic disabilities, including coronary 
artery disease, diabetes mellitus, asthma, chronic 
obstructive pulmonary disease, and hypertension.  They also 
reflect that the veteran had a decades old history of 
smoking 3 packs of cigarettes daily.

Private radiographic studies of the veteran's chest 
conducted in August 1972 were consistent with some 
prominence of the left ventricle of the veteran's heart.  
The pertinent diagnosis was minimal cardiomegaly.

Private records of hospitalization dated in April 1978 
reveal that the veteran was hospitalized at that time for a 
complaint of shortness of breath.  At the time of admission, 
it was noted that, for the past year, the veteran had 
experienced shortness of breath on exertion, or with 
exposure to cold air.  On physical examination, the 
veteran's heart was slightly enlarged, with a regular 
rhythm, and no evidence of murmurs, gallops, or rubs.  
During the veteran's period of hospitalization, he received 
treatment in the form of medication.  The pertinent 
diagnosis noted was arteriosclerotic heart disease with mild 
cardiomegaly and congestive failure.  

In correspondence of late July 1992, one of the veteran's 
private physicians stated that the veteran's "major problem" 
throughout his life had been "coronary."  Reportedly, the 
veteran had undergone coronary bypasses with re-obstruction 
of one of the coronary arteries.  Additionally noted was 
that the veteran's partial occlusion had been treated rather 
successfully with medication.  

Following a period of private hospitalization in 
September 1997, the veteran received diagnoses of congestive 
heart failure, severe chronic obstructive pulmonary disease, 
asbestosis, coronary artery disease, diabetes mellitus, 
peripheral vascular disease, and Type II renal tubular 
acidosis.  Additionally noted was that the veteran suffered 
from an uncertain psychiatric disorder which (was) stable. 

In correspondence of December 1999, one of the veteran's 
private physicians wrote that, throughout a good part of the 
veteran's life, he (i.e., the veteran) had experienced 
"multiple problems," including coronary artery disease, 
chronic obstructive pulmonary disease, asthma, diabetes, and 
hypertension.  Additionally noted was that the veteran 
suffered from "rather severe" anxiety and phobia.  
Reportedly, a recent catheterization had revealed the 
presence of severe vessel coronary artery disease with loss 
of both (previous) saphenous vein grafts.  According to the 
veteran's private physician, at his (i.e., the veteran's) 
demise, he was in a "great state of anxiety."  In the 
opinion of the veteran's physician, his "extreme anxiety" 
contributed to his demise.

In correspondence of January 2000, another of the veteran's 
private physicians wrote that the veteran was often "quite 
anxious."  Reportedly, the veteran's physician had informed 
him that if he could control his anxiety, his breathing 
would most probably benefit.  In the opinion of the 
veteran's physician, though his anxiety did not cause his 
chronic obstructive lung disease, it certainly did make his 
symptoms "more severe."  

In January 2001, the same private physician who had 
furnished the aforementioned December 1999 statement 
indicated that the veteran had "suffered chronically" from 
acute anxiety, panic attacks, and phobias.  He additionally 
commented that the veteran's "last episode" had been 
associated with severe anxiety and fear, which, though it 
had not caused his demise, contributed to it.  According to 
the veteran's physician, the veteran could not "calm down" 
enough, which added to the stress on his lungs and heart, 
removing all chance of his surviving his final attack.  
Accordingly, in the opinion of the veteran's physician, his 
(i.e., the veteran's) extreme state of anxiety, panic, and 
phobia, had contributed to the veteran's demise "even though 
it did not cause it."  

During the course of a videoconference hearing before the 
undersigned member of the Board in September 2001, the 
appellant offered testimony regarding the underlying cause 
or causes of her husband's (the veteran's ) death.  

In January 2002, the Board requested the opinion of a VA 
medical expert regarding the nature and etiology of the 
veteran's death.  Noted at that time was the appellant's 
argument, to wit, that the veteran's service-connected 
generalized anxiety disorder had caused or contributed 
substantially or materially to his death from coronary 
artery disease.

In February 2002, a VA medical expert wrote that a review of 
the veteran's record showed multiple risk factors for the 
development of coronary artery disease, including insulin-
dependent diabetes mellitus, hypertension, and a history of 
smoking cigarettes.  Reportedly, conventional 
atherosclerotic risk factors included hyperlipidemia, 
hypertension, smoking, a family history of coronary artery 
disease, diabetes mellitus, physical inactivity, and 
obesity.  According to the VA medical expert, the influence 
of depression on the onset, course, and outcome of coronary 
heart disease had been studied, with current evidence 
indicating that depression conferred an increased 
cardiovascular risk on healthy individuals, and on 
individuals with already established coronary heart disease.  
In addition to depression, chronic anxiety and anxiety 
disorders, such as panic disorder and phobias, appeared to 
exert a negative influence on the heart.  Depression also 
appeared to be a risk factor for the development of coronary 
heart disease, though the evidence was less extensive and 
somewhat less conclusive, especially since depression tended 
to co-occur with other risk factors for coronary heart 
disease.  

In the opinion of the VA medical expert, given the 
complexity of the pathophysiology of coronary artery 
disease, and the veteran's multiple risk factors for the 
development of coronary heart disease, one could not 
conclude that the veteran's depression or anxiety was the 
cause of, or played a substantial role in, the development 
of coronary heart disease.  Rather, a review of the 
veteran's record disclosed that he was overwhelmed by many 
medical problems [diabetes mellitus with retinopathy, severe 
chronic obstructive pulmonary disease, respiratory failure 
(oxygen dependent) with right ventricular failure and 
pulmonary hypertension, moderate to severe mitral 
regurgitation and tricuspid regurgitation, asthma, severe 
coronary heart disease, atrial fibrillation, and end-stage 
renal disease (on chronic hemodialysis)] that placed him at 
high risk for death irrespective of other co-existing 
conditions, including his service-connected condition.  
Moreover, medical records did not indicate that the 
veteran's service-connected condition was debilitating in 
nature, or of such severity as to have had a substantial or 
material influence in accelerating his death.  In summary, 
based on the available data in the veteran's record, it was 
the opinion of the VA expert that one could not conclude 
that the veteran's service-connected condition (generalized 
anxiety disorder or depression) caused or contributed 
substantially or materially to the development of his 
coronary heart disease or his death from acute myocardial 
infarction.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's service-
connected generalized anxiety disorder caused or contributed 
substantially or materially to his death from coronary 
artery disease leading to an acute myocardial infarction. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 and Supp. 2002).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war and cardiovascular disease, including coronary 
artery disease, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Finally, service 
connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310 (West 1991 and Supp. 2002); 38 C.F.R. § 3.312 (2002).  
There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ, and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2002).  

In the present case, service medical records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of heart disease, or for that matter, 
cardiovascular disease of any kind.  The earliest clinical 
indication of the presence of cardiovascular and/or cardiac 
disease is revealed by private medical records dated in the 
mid to late 1970's, approximately 30 years following the 
veteran's discharge, at which time he received a diagnosis 
of arteriosclerotic heart disease with cardiomegaly and 
congestive failure.  Significantly, at that time, there was 
no indication that the veteran's cardiac pathology was in 
any way related to his service-connected psychiatric 
disability. 

The Board concedes that, in statements of December 1999 and 
January 2001, one of the veteran's private physicians 
indicated that, in his opinion, while the veteran's 
service-connected psychiatric disorder did not cause his 
death, it did, in fact, contribute to his demise.  However, 
in an opinion of February 2002, a VA medical expert, 
following an in-depth and detailed review of the veteran's 
entire claims folder, offered his opinion that, based on the 
available data in the veteran's record, one could not 
conclude that the veteran's service-connected generalized 
anxiety disorder caused or contributed substantially or 
materially to the development of coronary heart disease and 
death due to myocardial infarction.

The Board does not doubt the sincerity of the appellant's 
testimony offered during the course of a personal hearing 
before the undersigned member of the Board in 
September 2001.  However, that testimony remains 
unpersuasive in light of the entire objective medical 
evidence of record.  The weight of that evidence is clearly 
to the effect that the veteran's service-connected 
generalized anxiety disorder did not cause or contribute 
substantially or materially to his death from coronary 
artery disease.  Accordingly, the appellant's claim must be 
denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (West Supp. 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

However, in the case at hand, it is clear that the VA has 
met its "duty to assist" the appellant in the development of 
all facts pertinent to her claim.  To that end, at the time 
of the issuance of the Statement of the Case in 
October 2000, and during the course of the aforementioned 
hearing in September 2001, the appellant was informed of the 
VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Extensive 
development of the evidence has been undertaken.  Because no 
additional evidence has been shown to be available or 
submitted for inclusion in the record, the Board finds that 
any failure on the part of the VA to further notify the 
appellant what evidence would be secured by the VA, and what 
evidence would be secured by the appellant is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further 
duty to assist the appellant exists in this case.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

